Jamie OsborneAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 19, 2015

                                      No. 04-15-00218-CV

                                          David GOAD,
                                            Appellant

                                                 v.

                              Eric STREY and Does 1 through 10,
                                         Appellees

                                      No. 04-15-00219-CV

                                          David GOAD,
                                            Appellant

                                                 v.

                                        Jamie OSBORNE,
                                            Appellee

                       From the County Court, Guadalupe County, Texas
                       Trial Court No. 2014-CV-0392 & 2014-CV-0393
                          Honorable Robin V. Dwyer, Judge Presiding

                                            ORDER
       The appellees in the appeals numbered 04-15-00218-CV and 04-15-00219-CV have filed
motions to consolidate the appeals. The court has determined that the appeals should be
consolidated for briefing and argument, if needed. We therefore grant the motions and order the
appeals consolidated for the purpose of briefing and argument, if needed.

       The parties shall file all motions, briefs, and other documents as if the appeals were one
case, but shall include both appeal numbers in the style on all documents filed. The cases must
be argued together in one brief, as in a single appeal, and if oral argument is requested and
granted, the entire case must be argued as a single appeal, with the total time limit for each party
equal to the ordinary time limit for a party in a single appeal. The court will dispose of both
appeals in the same judgment, opinion, and mandate.
        However, the record in each appeal shall remain separate. If supplementation of the
record becomes necessary, the supplemental material must be filed in each appeal to which it
applies.


       It is so ORDERED on this 19th day of June, 2015


                                                               PER CURIAM

Attested to:__________________________
               Keith E. Hottle
               Clerk of Court